 INTL.ASSN.OF HEAT & FROST INSULATORSInternational AssociationHeat & Frost Insulators &AsbestosWorkers, Local28 andPaul Jensen, Inc.et at. and United Brotherhood of Carpenters andJoiners of America,Local515, AFL-CIO. Case27-CD-110October 28, 1970DECISION AND ORDER QUASHING NO-TICE OF HEARINGBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Gerald A. Phipps, Inc., herein calledPhipps, on December 10, 1969, alleging that Interna-tionalAssociation of Heat & Frost Insulators &Asbestos Workers, Local 28, herein called AsbestosWorkers, had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring Paul Jensen, Inc. toassign certain work to employees represented by theAsbestos Workers rather than to employees represent-ed by the United Brotherhood of Carpenters andJoiners of America, Local 515, AFL-CIO, hereincalled Carpenters. A hearing was held before HearingOfficer Robert E. A. Lee on March 3, 1970. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingupon the issues. At the conclusion of the hearing theAsbestos Workers moved to dismiss the charge. TheHearing Officer referred the motion to the Board.Thereafter briefs were filed by Asbestos Workers andPhipps and Jensen.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.The record shows, and we find, that Gerald H.Phipps, Inc., and Paul Jensen, Inc., are engaged incommerce within the meaning of the Act.2.The parties stipulated, and we find, thatAsbestos Workers and Carpenters are labor organiza-tions within the meaning of the Act.3.The Dispute.Phipps is the general contractor in a job now inprogress for theMountain States Telephone &Telegraph Company in Colorado Springs, Colorado,137for the construction of a seven-story addition to theexistingmain telephone exchange building. Phippshad a subcontract with Paul Jensen, Inc., hereincalled Jensen, for a substantial amount of acousticalwork, as well as insulation in the ceiling of the boilerand mechanical rooms in the basement of the newaddition. Jensen has a contract with the Carpenters,expiring on April 30, 1972, and containing a provisionthat the parties shall be bound by decision of theNational Joint Board. The work of insulating thepipes in the heating and air conditioning plant of thebuilding was performed by another subcontractor,Construction Specialties, Inc., herein called Special-ties.There is an existing agreement between Special-ties and the Asbestos Workers.Jensen commenced the installation work in theboilerroom on December 8, 1969. Agents of theAsbestosWorkers and Carpenters notified Phippsthat they both claimed such work.On December 10, 1969, the Asbestos Workerscaused a work stoppage from 8 until 10 a.m. onDecember 11, 1969, to protest the assignment of thedisputed work to the Carpenters. Jensen has notperformed any insulation work on the job sinceDecember 10, 1969.On February 9, 1970, Jensen received a copy of aletter from the Asbestos Workers, which was writtento Phipps, informing him that the Asbestos Workershad requested a National Joint Board decision.During this time, Jensen was advised by the Carpen-ters that they likewise had submitted the matter to theNational Joint Board.Phipps and Jensen contend that neither has hadrepresentation on the National Joint Board sinceSeptember 30, 1969, when the National Joint Boardexpired and that the Carpenters agreements wereprinted prior to that time. They contend further thatthey are members of the Associated General Contrac-tors of America, herein called A.G.C., and that theA.G.C. is not a member of the interim or newlyreconstituted National Joint Board, which came intoexistence on October 15, 1969.On the basis of the foregoing, we are satisfied, andfind, that Jensen had bound itself by contract with theCarpenters, to be bound by the decision of theNational Joint Board. This understanding by Jensenwas unrelated to its membership in A.G.C., and hencethe present A.G.C. position concerning that board isirrelevant. The existing agreement with the Carpen-ters contains language as follows: "(2) If settlementcannot be reached in this manner, then the proceduralrules of the National Joint Board for the Settlement ofJurisdictional Disputes shall be initiated at once. Boththe Union and the Contractors agree to be bound bythe National Joint Board. It is understood that this186 NLRB No. 20 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocedure includes a process for filing of appealsagainst adverse decisions."The record further shows that the Carpenters wrotea letter to Phipps, who later sent a copy to Jensen,stating that the Carpenters had submitted the matterto the National Joint Board, and that as signatories tothe contract, both Jensen and the Carpenters werebound by the National Joint Board assignment.We are persuaded that in light of Jensen's contractwith the Carpenters providing for submission ofdisputes to the National Joint Board, and theAsbestos Workers submission of the disputed work tothe National Joint Board for a decision, and the factthat the dispute in question has been submitted to theNational Joint Board which awarded the work to theAsbestosWorkers, the policies underlying Sections10(k) and 8(b)(4)(D) will not be served by Boardintervention in this dispute. Sections 10(k) and8(b)(4)(D) were enacted to protect employers and thegeneral public from the wasteful consequences ofjurisdictional strikes.'Thiswas to be achievedthrough procedures designed (1) to encourage thesettlementof jurisdictional differences without Boardintervention, (2) to empower the Board to determinedisputes not resolved by private arbitrators, and (3) tooutlaw jurisdictional strikes in the interests of neutralemployers and the public.2 These considerationsmilitate in favor of the Board's withholding adetermination of a jurisdictional dispute not onlywhen there has actually been a voluntary adjustment,butalsowhenever the Board has before it"satisfactory evidence" that the parties have agreedon methods for the voluntary adjustment of thedispute.3Under the circumstances herein, it is apparent thatan assertion of 10(k) jurisdiction would not effectuatethe policies of the Act.4 To proceed to a disputedetermination simply because one or more of theparties to an agreed voluntary means of settlement ofthe dispute is not satisfied with the award of the forumdesignated would be to convert Section 10(k) to acompulsory arbitration procedure that is availablewithout limitation to any party contesting an assign-ment or award of work. Such a view is not supportedby the legislative history and would have the detri-mental effect of encouraging and prolonging jurisdic-tional disputes, while at the same time discouragingresolutions of such differences through voluntarymethods of adjustment.For these reasons, we find merit in the position oftheAsbestosWorkers that there exists an agreed-upon method for the voluntary adjustment of thisdispute and, accordingly, we shall quash the notice ofhearing in this case.1H.R. Rep.No. 245, 80th Cong.,1st sess. (1947), 1 Leg. Hist. 294-296,314-315.2SeeKentucky Skilled Craft Guild,155 NLRB 1196.sDon CartageCo., Inc.,121 NLRB 101.4We find nomerit in Phipps' and Jensen's contention that, because theNational Joint Board stopped functioning for a time, it was not asatisfactory forum forresolution of the dispute.The recordshows that theNationalJoint Board was reconstituted and is presently functioning.ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed.